IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


LAN TU TRINH,                               : No. 153 EAL 2020
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
KATHLEEN LIEN TRINH AND LT                  :
INTERNATIONAL BEAUTY SCHOOL, INC.,          :
                                            :
                   Respondents              :


                                     ORDER



PER CURIAM

     AND NOW, this 22nd day of September, 2020, the Petition for Allowance of Appeal

is DENIED.